F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     November 13, 2006
                                    TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                        Clerk of Court


 N ELSO N R. LY N CH ,

                 Petitioner - A ppellant,                 No. 06-6255
          v.                                           (W . D. Oklahoma)
 JUSTIN JONES,                                   (D.C. No. 06-CV -00099-HE)

                 Respondent - Appellee.



               OR DER DENY ING CERTIFICATE O F APPEALABILITY *


Before TA CH A, Chief Circuit Judge, HA RTZ, and TYM KOVICH, Circuit
Judges.


      On January 30, 2006, Nelson R. Lynch filed in the United States District

Court for the W estern District of Oklahoma an application for relief under

28 U.S.C. § 2254 challenging his Oklahoma state conviction of possession of

cocaine with intent to distribute. He contended that (1) the cocaine was obtained

in an unlawful search of his vehicle, (2) his trial attorney was ineffective for


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
failing to challenge the legality of the search, (3) his attorney for his state appeal

was ineffective for failing to challenge his trial counsel’s effectiveness, and (4)

his sentence was unlawful. The district court denied the § 2254 application,

adopting in its entirety the Report and Recommendation by the magistrate judge.

      M r. Lynch then filed a notice of appeal. The district court issued no ruling

regarding whether M r. Lynch is entitled to a certificate of appealability (COA) to

pursue his appeal. See 28 U.S.C. § 2253(c) (requiring COA). W e therefore deem

that it denied a COA. United States v. Kennedy, 225 F.3d 1187, 1193 n.3 (10th

Cir. 2000). M r. Lynch now seeks a COA from this court. To be entitled to a

COA he must “ma[k]e a substantial showing of the denial of a constitutional

right.” § 2253(c)(2). W e will grant a C OA only if reasonable jurists could debate

the district court’s ruling. See Slack v. M cDaniel, 529 U.S. 473, 484 (2000).

      The Report and Recommendation thoroughly explored M r. Lynch’s claims.

In particular, it explained that the vehicle search was clearly lawful, thereby

undermining all of M r. Lynch’s claims other than the challenge to his sentence.

No reasonable jurist could debate the correctness of the analysis in the Report and

Recommendation.

      W e therefore D EN Y a C OA and DISM ISS this appeal. W e also DENY




                                           -2-
M r. Lynch’s motion for leave to proceed in form a pauperis.


                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -3-